1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9    SHAYLON SMITH,                                   Case No. 3:17-cv-00579-MMD-CBC
10                                    Petitioner,                ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                  Respondents.
13

14         Respondents’ unopposed motion for extension of time (ECF No. 20) is granted.

15   Respondents will have until January 16, 2019, within which to file a response to the

16   amended petition for writ of habeas corpus in this case.

17         DATED THIS 5th day of November 2018.

18

19                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
